 

®& AO 245A (Rev. 12/03) Judgment of Acquittal

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA

 

 

 

UNITED STATES OF AMERICA

JUDGMENT OF ACQUITTAL
Vi,

GREGORY B. CRAIG
CASE NUMBER: 19-CR-00125 (ABJ)

The Defendant was found not guilty. IT IS ORDERED that the Defendant is acquitted, discharged,
and any bond exonerated.

FILED

SEP - 4 2019

Clerk, U.S. District & Bankruptcy
Courts for the District of Columbia

s

 

Signature of Judge J

 

Amy Berman Jackson U.S. District Judge
Name of Judge Title of Judge
9/4/2019

 

Date

 
